DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 19-22, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2006/0244170 to Brentrup in view of US Pub. No. 2007/0275180 to Thompson and USPN 5,001,197 to Hendewerk.
Regarding claims 1-6, 8-14, 19-22, and 26-29, Brentrup teaches a thermoplastically moldable semifinished product of a thermoplastic fibers and reinforcing fibers blended together to form a nonwoven blend, which is further heated and compressed in a heated compression mold (Brentrup, Abstract).  Brentrup teaches that when heated, the thermoplastic melt can easily “impregnate” the individual filaments, wherein the distribution of thermoplastic is substantially homogeneous (Id., paragraph 0031).  Brentrup teaches that suitable thermoplastic fibers include preferably polypropylene (Id., paragraph 0021). Brentrup teaches that the reinforcing fibers may comprise carbon fibers and basalt fibers, and that blends including basalt fibers and natural fibers, such as flax, jute and kenaf, in a weight ratio of 10:90 to 50:50 are preferable (Id., paragraph 0022).  Additionally, Brentrup teaches that the thermoplastic fibers and reinforcing fibers are used in a weight ratio of 10:90 to 80:20, preferably 20:80 to 65:35 (Id., paragraph 0027).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the moldable product of Brentrup, and adjusting and varying the weight percentage of each of the fibers, such as within the claimed ranges, motivated by the desire of forming a conventional moldable product based on the totality of the teachings of Brentrup.
Regarding the claimed lengths of the fibers, Brentrup teaches that suitable thermoplastic fibers have an average length of 20 mm to 100 mm (Brentrup, paragraph 0021), that the reinforcing fibers have an average length of 20 mm to 100 mm (Id., paragraph 0022), and that the average lengths of the thermoplastic fibers and reinforcing fibers differ maximally by, in particular, 3% (Id., paragraph 0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the moldable product of Brentrup, and adjusting and varying the lengths of each of the fibers, such as within the claimed ranges, motivated by the desire of forming a conventional moldable product based on the totality of the teachings of Brentrup.
Brentrup teaches that the semifinished product can be used in the transportation sector as automotive, railway and aircraft parts, as vehicle body parts, or as large area panels and furniture parts (Brentrup, paragraph 0049).  Brentrup does not appear to teach the thermoplastic polypropylene material comprising a polypropylene-maleic anhydride copolymer having the claimed melt flow index. However, Thompson teaches a similar fiber-containing composite comprising binder material and bast fibers such as jute, kenaf and hemp (Thompson, Abstract, paragraph 0017).  Thompson teaches that the binder material can be provided in the form of binder fiber, which are capable of at least partially melting when heated, thereby providing a means by which the binder fibers and bast fibers can become interconnected within the fiber-containing composite (Id., paragraph 0019).  Thompson teaches that the melt flow rate of the thermoplastic binder fibers can be about 18 g/10 min. or less, such as about 8 g/10 min. or less, such that the composite can be heated so that the thermoplastic binder fibers are at least partially melted to provide links between adjacent fibers, while the relatively low melt flow rate allows the binder fibers to retain their fibrous structure (Id.).  Thompson teaches that in a preferred embodiment, the binder fiber is a polyolefin such as a polypropylene or a copolymer thereof having maleic anhydride grafted thereon (Id., paragraphs 0020, 0021).  Thompson teaches that composites produced using the binder fibers containing a coupling agent, such as MAH, exhibited improved mechanical properties and substantially reduced sagging, due to the improved interaction and/or bonding between the bast fibers and the binder fibers (Id., paragraph 0052).  Thompson teaches that the composite can be used as the substrate for an automobile headliner, an automobile door panel, etc. (Id., paragraph 0032).
Additionally, Hendewerk teaches a maleated polypropylene in which a polypropylene is grafted with maleic anhydride in which the MFR is less than 100, most preferably less than 60 (Hendewerk, Abstract, column 3 lines 37-60), or commonly less than 10 (Id., column 4 lines 39-53).  Hendewerk teaches that polypropylene is used in applications such as adhesives and can be spun into fibers (Id., column 1 line 65 to column 2 line 12).  Hendewerk teaches that the melt flow rate of the maleated polymer was determined in accordance with ASTM D1238-86, a melt temperature of 230°C and a load of 2.16 Kg (Id., column 6 lines 26-29).
Similar to Thompson, Hendewerk teaches a substantially similar polypropylene for a similar purpose, having an overlapping melt flow rate.  Hendewerk establishes that polypropylenes having those melt flow rates are determined in accordance with ASTM D1238-86, a melt temperature of 230°C and a load of 2.16 Kg, which appears to be substantially similar to the claimed ASTM D 1238-13.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the moldable product of Brentrup, wherein the thermoplastic polypropylene material comprises a polypropylene copolymer grafted with maleic anhydride binder fibers having a melt flow index, such as within the claimed range, as taught by Thompson, and measured according to ASTM D1238 at a temperature of 230°C and a load of 2.16 Kg, as taught by Hendewerk, motivated by the desire of forming a conventional composite comprising a thermoplastic polypropylene binder known in the art as predictably providing improved interaction and/or bonding between the bast fibers and the binder fibers, resulting in improved mechanical properties and substantially reduced sagging, and comprising a melt index measured according to a standard known in the art as being suitable for maleated polypropylenes.
	Regarding claims 2 and 20, the prior art combination teaches that the mat more preferably has an areal weight from 250 to 1500 g/m2 (Brentrup, paragraph 0027).  Note that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding claim 3, the prior art combination does not appear to teach whether the carbon fibers are virgin or reclaimed.  However, Applicants’ specification does not set forth any characteristics which necessarily differentiate "virgin" carbon fibers from "reclaimed" carbon fibers or any other carbon fibers, such that the recitation of "virgin" or "reclaimed" imputes certain unique characteristics or properties to the claimed carbon fibers, other than indicating the source of the carbon fibers.  Therefore, the recitation of "virgin" and "reclaimed" only appears to be directed to the intermediate product or source of the material which is eventually used in the claimed invention.  Therefore, the recitation of carbon fibers in the prior art combination appears to meet the limitations of the claim.
Regarding claims 11-13, Brentrup teaches that functional layers are brought into contact with one or both sides of the heated nonwoven blend, wherein the additional layers may comprise a woven or nonwoven scrim (Brentrup, paragraph 0038).  Brentrup does not appear to teach the claimed second and third fiber layers and the claimed properties. However, Thompson teaches a similar composite for a similar use, wherein the composite comprises a scrim on one or more surfaces of the composite, such as each surface of the composite (Thompson, paragraph 0030).  Thompson teaches that the scrim comprises a plurality of thermoplastic fibers, such as polyester fibers, wherein the scrims can have any suitable weight such as about 15 to about 35 g/m2 (Id., paragraph 0030).  Thompson teaches an exemplary scrim comprising polyethylene terephthalate fibers (Id., paragraph 0055), wherein the scrim provides improved mechanical properties and substantially reduced sagging (Id., paragraph 0057). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the moldable product of Brentrup, wherein the thermoplastic sheet comprises a polyethylene terephthalate scrim on each surface having an area weight, such as within the claimed range, as taught by Thompson, motivated by the desire of forming a conventional composite comprising a structure known in the art as predictably providing improved mechanical properties and substantially reduced sagging.
Regarding claims 19-22 and 26-29, the teachings of the prior art combination set forth above are incorporated here.  Additionally, the prior art combination teaches that the composite can be compression molded (Brentrup, Abstract).  
Regarding claims 21 and 22, as set forth above, the prior art combination teaches that the mat more preferably has an areal weight from 250 to 1500 g/m2 (Brentrup, paragraph 0027), and that a composite can have a weight of about 500 to about 1500 g/m2, or about 600 to about 1200 g/m2 (Thompson, paragraph 0026).  The prior art combination does not appear to specifically teach the claimed second fiber layer.  However, the claimed second fiber layer is identical in composition to the claimed first fiber layer.  Additionally, the combined area weight of the first and the second fiber layer overlaps with the area weight of the composite set forth in the prior art combination.  Since the claimed first and second fiber layer appear to be indistinguishable, for purposes of the examination, half the composite of the prior art combination is commensurate in scope with the claimed first fiber layer, and the remainder half is commensurate in scope with the claimed second fiber layer.
Regarding claims 26 and 27, the prior art combination teaches that the product may comprise additional functional layers brought into contact with one or both sides of the nonwoven, wherein the additional layers may be decorative layers or fabric sheeting, which may be supplied for aesthetic and/or structural purposes (Brentrup, paragraph 0038).
Regarding claim 28, the prior art combination teaches that the composite comprises the fibers of the composite (Brentrup, Abstract, paragraph 0021-0022, claim 1).  Note that the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If Applicants contend that additional materials in the prior art are excluded by the recitation of “consisting essentially of,” Applicants have the burden of showing that the introduction of additional components would materially change the characteristics of Applicants’ invention.
Regarding claim 29, since the prior art combination teaches the inclusion of carbon fibers, the carbon fibers of the prior art combination appears to be within the scope of the claimed virgin or reclaimed carbon fibers.  Additionally, the carbon fibers appear to necessarily be virgin or reclaimed carbon fibers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the moldable product of the prior art combination, wherein the carbon fibers are at least either virgin or reclaimed, as it is within the level of ordinary skill to determine suitable carbon fibers based on cost and the finite number of predictable solutions, as the fibers are either going to be virgin fibers or not virgin fibers, such as reclaimed fibers.  
Alternatively, Applicants’ specification does not appear to distinguish virgin or reclaimed carbon fibers.  Therefore, the recitation of virgin and reclaimed appear to recite the source of the fibers and is interpreted as a product by process limitation. Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Claims 1-6, 8-14, 19-22, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2006/0244170 to Brentrup in view of US Pub. No. 2007/0275180 to Thompson and US Pub. No. 2005/0182198 to Cheng.
Regarding claims 1-6, 8-14, 19-22, and 26-29, the teachings of Brentrup in view of Thompson set forth above are incorporated here.  Alternatively, regarding the manner in which the polypropylene melt flow rate is determined, Cheng teaches a polypropylene resin suitable for fibers and nonwovens having a melt rate of greater than 5 g/10 min (Cheng, Abstract) according to ASTM D-1238 condition 230/2.16 (Id., paragraphs 0007-0013).  Cheng teaches that the blended polymer resin is suitable for use in various fiber products including automotive interior parts (Id., paragraph 0038) which are thermally bonded (Id., paragraph 0039).
Similar to Thompson, Cheng teaches a similar polypropylene for a similar purpose, having an overlapping melt flow rate.  Cheng establishes that polypropylenes having those melt flow rates are determined in accordance with ASTM D-1238 condition 230/2.16, which appears to be substantially similar to the claimed ASTM D 1238-13.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the moldable product of Brentrup, wherein the thermoplastic polypropylene material comprises a polypropylene copolymer grafted with maleic anhydride binder fibers having a melt flow index, such as within the claimed range, as taught by Thompson, and measured according to ASTM D-1238 condition 230/2.16, as taught by Cheng, motivated by the desire of forming a conventional composite comprising a thermoplastic polypropylene binder known in the art as predictably providing improved interaction and/or bonding between the bast fibers and the binder fibers, resulting in improved mechanical properties and substantially reduced sagging, and comprising a melt index measured according to a standard known in the art as being suitable for polypropylenes.

Claims 1-6, 8-14, 19-22, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2006/0244170 to Brentrup in view of US Pub. No. 2007/0275180 to Thompson and US Pub. No. 2010/0280153 to Itakura.
Regarding claims 1-6, 8-14, 19-22, and 26-29, the teachings of Brentrup in view of Thompson set forth above are incorporated here.  Alternatively, regarding the manner in which the polypropylene melt flow rate is determined, Itakura teaches a modified propylene resin comprising a propylene polymer modified with an ethylenic unsaturated bond-containing monomer and an organic peroxide (Itakura, Abstract, paragraph 0059).  Itakura teaches that the ethylenic unsaturated bond-containing monomer is preferably maleic anhydride (Id., paragraph 0087).  Itakura teaches that products formed from the polypropylene-based resin composition and carbon fibers have high strength and are suitable for automobile parts (Id., paragraphs 0129-0133).  Itakura teaches various examples of polypropylene compositions including maleic anhydride (Id., Examples 1-16), including products comprising carbon fibers and having a MFR of 3 g/10 min. (Id., Table 6).  Itakura teaches that the MFRs of the propylene homopolymer and the modified propylene resin were measured according to ASTM D1238 (230°C, load 2.16 kg) (Id., paragraph 0163).
Similar to Thompson, Itakura teaches a substantially similar polypropylene for a similar purpose, having an overlapping melt flow rate.  Itakura establishes that polypropylenes having those melt flow rates are determined in accordance with ASTM D1238 (230°C, load 2.16 kg), which appears to be substantially similar to the claimed ASTM D 1238-13.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the moldable product of Brentrup, wherein the thermoplastic polypropylene material comprises a polypropylene copolymer grafted with maleic anhydride binder fibers having a melt flow index, such as within the claimed range, as taught by Thompson, and measured according to ASTM D1238 (230°C, load 2.16 kg), as taught by Itakura, motivated by the desire of forming a conventional composite comprising a thermoplastic polypropylene binder known in the art as predictably providing improved interaction and/or bonding between the bast fibers and the binder fibers, resulting in improved mechanical properties and substantially reduced sagging, and comprising a melt index measured according to a standard known in the art as being suitable for maleic anhydride modified polypropylenes.

Claims 1-6, 8-14, 19-22, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2006/0244170 to Brentrup in view of US Pub. No. 2007/0275180 to Thompson and “ASTM D1238” to Prospector.
Regarding claims 1-6, 8-14, 19-22, and 26-29, the teachings of Brentrup in view of Thompson set forth above are incorporated here.  Alternatively, regarding the manner in which the polypropylene melt flow rate is determined, Prospector teaches extrusion rate of a resin through an orifice of defined dimensions at a specified temperature and load (Prospector, page 1).  Prospector teaches common melt flow rate conditions by material (Id., page 2), wherein the conditions for polypropylene are at 230°C and 2.16 kg (Id., pages 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the moldable product of Brentrup, wherein the thermoplastic polypropylene material comprises a polypropylene copolymer grafted with maleic anhydride binder fibers having a melt flow index, such as within the claimed range, as taught by Thompson, and measured according to ASTM D1238 (230°C, load 2.16 kg), as taught by Prospector, motivated by the desire of forming a conventional composite comprising a thermoplastic polypropylene binder known in the art as predictably providing improved interaction and/or bonding between the bast fibers and the binder fibers, resulting in improved mechanical properties and substantially reduced sagging, and comprising a melt index measured according to a standard known in the art as being suitable for polypropylenes.

Claims 15-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brentrup in view of Thompson and Hendewerk, as applied to claims 1-6, 8-14, 19-22 and 26-29 above, and further in view of USPN 6,287,678 to Spengler.
Regarding claims 15-18 and 21-25, the teachings of the prior art combination set forth above are incorporated here.  The prior art combination teaches that the composite material can be molded into various components, such as automotive parts.  Additionally, Spengler teaches a composite structural panel including a cover sheet laminated onto a three-layered substrate including a thermoplastic foam core sandwiched between two composite outer layers (Spengler, Abstract).  Spengler teaches that each composite outer layer includes natural fibers embedded in a thermoplastic matrix, wherein the thermoplastic matrix is formed from thermoplastic fibers, such as polypropylene fibers, that have been at least partially melted (Id., column 2 lines 30-63).  Spengler teaches that the natural fibers are generally cellulose fibers, such as flax, hemp, jute, and kenaf, wherein the ratio of natural fibers to polypropylene fibers is preferably in the range from 30% polypropylene with 70% natural fibers to 70% polypropylene with 30% natural fibers (Id., column 2 line 64 to column 3 line 5).  Spengler teaches that the panel is suitable for use as an automotive headliner, wherein the three-layered substrate also comprises a decorative cover sheet and has a weight in the range of 800 to 900 g/m2 (Id., column 5 lines 1-24).  Spengler teaches that an exemplary outer layer has an area density of 300 g/m2 (Id.).  Spengler teaches that the panel has high strength and low weight achieved largely due to the core of thermoplastic foam, as the foam acts as a spacer element between the strong outer layers, resulting a panel achieving remarkable strength and stiffness, which increases directly with the increase in the spacing distance (Id.).  Additionally, the resulting panel has very good sound absorbing and sound dampening quality as the air permeability of the core is adjustable or selectable, and the panel has very high energy absorption for providing impact protection for occupants (Id., column 5 lines 25-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the moldable product of the prior art combination, wherein the product comprises a three-layered substrate including outer composite thermoplastic sheets of the prior art combination sandwiching a thermoplastic foam, and adjusting and varying the area weight of each of the sheets and foam, such as within the claimed ranges, as taught by Spengler, motivated by the desire of forming a conventional automobile headliner comprising a structure known in the art as predictably providing improved mechanical properties such as strength and stiffness, in addition to sound absorbing, sound dampening, and high energy absorption properties.

Claims 15-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brentrup in view of Thompson and Cheng, as applied to claims 1-6, 8-14, 19-22 and 26-29 above, and further in view of USPN 6,287,678 to Spengler.
Regarding claims 15-18 and 21-25, the teachings of the prior art combination set forth above are incorporated here.  The prior art combination teaches that the composite material can be molded into various components, such as automotive parts.  Additionally, Spengler teaches a composite structural panel including a cover sheet laminated onto a three-layered substrate including a thermoplastic foam core sandwiched between two composite outer layers (Spengler, Abstract).  Spengler teaches that each composite outer layer includes natural fibers embedded in a thermoplastic matrix, wherein the thermoplastic matrix is formed from thermoplastic fibers, such as polypropylene fibers, that have been at least partially melted (Id., column 2 lines 30-63).  Spengler teaches that the natural fibers are generally cellulose fibers, such as flax, hemp, jute, and kenaf, wherein the ratio of natural fibers to polypropylene fibers is preferably in the range from 30% polypropylene with 70% natural fibers to 70% polypropylene with 30% natural fibers (Id., column 2 line 64 to column 3 line 5).  Spengler teaches that the panel is suitable for use as an automotive headliner, wherein the three-layered substrate also comprises a decorative cover sheet and has a weight in the range of 800 to 900 g/m2 (Id., column 5 lines 1-24).  Spengler teaches that an exemplary outer layer has an area density of 300 g/m2 (Id.).  Spengler teaches that the panel has high strength and low weight achieved largely due to the core of thermoplastic foam, as the foam acts as a spacer element between the strong outer layers, resulting a panel achieving remarkable strength and stiffness, which increases directly with the increase in the spacing distance (Id.).  Additionally, the resulting panel has very good sound absorbing and sound dampening quality as the air permeability of the core is adjustable or selectable, and the panel has very high energy absorption for providing impact protection for occupants (Id., column 5 lines 25-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the moldable product of the prior art combination, wherein the product comprises a three-layered substrate including outer composite thermoplastic sheets of the prior art combination sandwiching a thermoplastic foam, and adjusting and varying the area weight of each of the sheets and foam, such as within the claimed ranges, as taught by Spengler, motivated by the desire of forming a conventional automobile headliner comprising a structure known in the art as predictably providing improved mechanical properties such as strength and stiffness, in addition to sound absorbing, sound dampening, and high energy absorption properties.

Claims 15-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brentrup in view of Thompson and Itakura, as applied to claims 1-6, 8-14, 19-22 and 26-29 above, and further in view of USPN 6,287,678 to Spengler.
Regarding claims 15-18 and 21-25, the teachings of the prior art combination set forth above are incorporated here.  The prior art combination teaches that the composite material can be molded into various components, such as automotive parts.  Additionally, Spengler teaches a composite structural panel including a cover sheet laminated onto a three-layered substrate including a thermoplastic foam core sandwiched between two composite outer layers (Spengler, Abstract).  Spengler teaches that each composite outer layer includes natural fibers embedded in a thermoplastic matrix, wherein the thermoplastic matrix is formed from thermoplastic fibers, such as polypropylene fibers, that have been at least partially melted (Id., column 2 lines 30-63).  Spengler teaches that the natural fibers are generally cellulose fibers, such as flax, hemp, jute, and kenaf, wherein the ratio of natural fibers to polypropylene fibers is preferably in the range from 30% polypropylene with 70% natural fibers to 70% polypropylene with 30% natural fibers (Id., column 2 line 64 to column 3 line 5).  Spengler teaches that the panel is suitable for use as an automotive headliner, wherein the three-layered substrate also comprises a decorative cover sheet and has a weight in the range of 800 to 900 g/m2 (Id., column 5 lines 1-24).  Spengler teaches that an exemplary outer layer has an area density of 300 g/m2 (Id.).  Spengler teaches that the panel has high strength and low weight achieved largely due to the core of thermoplastic foam, as the foam acts as a spacer element between the strong outer layers, resulting a panel achieving remarkable strength and stiffness, which increases directly with the increase in the spacing distance (Id.).  Additionally, the resulting panel has very good sound absorbing and sound dampening quality as the air permeability of the core is adjustable or selectable, and the panel has very high energy absorption for providing impact protection for occupants (Id., column 5 lines 25-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the moldable product of the prior art combination, wherein the product comprises a three-layered substrate including outer composite thermoplastic sheets of the prior art combination sandwiching a thermoplastic foam, and adjusting and varying the area weight of each of the sheets and foam, such as within the claimed ranges, as taught by Spengler, motivated by the desire of forming a conventional automobile headliner comprising a structure known in the art as predictably providing improved mechanical properties such as strength and stiffness, in addition to sound absorbing, sound dampening, and high energy absorption properties.

Claims 15-18 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Brentrup in view of Thompson and Prospector, as applied to claims 1-6, 8-14, 19-22 and 26-29 above, and further in view of USPN 6,287,678 to Spengler.
Regarding claims 15-18 and 21-25, the teachings of the prior art combination set forth above are incorporated here.  The prior art combination teaches that the composite material can be molded into various components, such as automotive parts.  Additionally, Spengler teaches a composite structural panel including a cover sheet laminated onto a three-layered substrate including a thermoplastic foam core sandwiched between two composite outer layers (Spengler, Abstract).  Spengler teaches that each composite outer layer includes natural fibers embedded in a thermoplastic matrix, wherein the thermoplastic matrix is formed from thermoplastic fibers, such as polypropylene fibers, that have been at least partially melted (Id., column 2 lines 30-63).  Spengler teaches that the natural fibers are generally cellulose fibers, such as flax, hemp, jute, and kenaf, wherein the ratio of natural fibers to polypropylene fibers is preferably in the range from 30% polypropylene with 70% natural fibers to 70% polypropylene with 30% natural fibers (Id., column 2 line 64 to column 3 line 5).  Spengler teaches that the panel is suitable for use as an automotive headliner, wherein the three-layered substrate also comprises a decorative cover sheet and has a weight in the range of 800 to 900 g/m2 (Id., column 5 lines 1-24).  Spengler teaches that an exemplary outer layer has an area density of 300 g/m2 (Id.).  Spengler teaches that the panel has high strength and low weight achieved largely due to the core of thermoplastic foam, as the foam acts as a spacer element between the strong outer layers, resulting a panel achieving remarkable strength and stiffness, which increases directly with the increase in the spacing distance (Id.).  Additionally, the resulting panel has very good sound absorbing and sound dampening quality as the air permeability of the core is adjustable or selectable, and the panel has very high energy absorption for providing impact protection for occupants (Id., column 5 lines 25-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the moldable product of the prior art combination, wherein the product comprises a three-layered substrate including outer composite thermoplastic sheets of the prior art combination sandwiching a thermoplastic foam, and adjusting and varying the area weight of each of the sheets and foam, such as within the claimed ranges, as taught by Spengler, motivated by the desire of forming a conventional automobile headliner comprising a structure known in the art as predictably providing improved mechanical properties such as strength and stiffness, in addition to sound absorbing, sound dampening, and high energy absorption properties.

Response to Arguments
Applicant's arguments filed May 24, 2022, have been fully considered but they are not persuasive. Applicant reiterates that as evidenced by the Hayes Declaration, there is no standard temperature and load for a given polymer, as evidenced by the web page from Impact Solutions.  Examiner respectfully disagrees.  Although Applicant’s Declaration and arguments have been addressed previously, note that the rejection is not based solely on the teachings of Brentrup, which teaches the use of a polypropylene.  Thompson teaches a similar composite comprising thermoplastic fibers which are melted, wherein grafting a maleic anhydride as a coupling agent predictably improves the mechanical properties of the composite.  The polypropylene fibers of Thompson comprise a melt flow rate which substantially overlaps with the claimed range, as further illustrated by each of Hendewerk, Cheng, Itakura and Prospector, set forth above.  Applicant has not provided evidence to the contrary.
Applicant reiterates that Brentrup teaches it is critical that the thermoplastic must flow with limited pressure, and that the Office appears to assert that it is acceptable for the pressure to be greater than the critical threshold of 0.8 bar outside the “particularly preferred” embodiment, even though Brentrup provides no evidence of such.  Examiner respectfully disagrees.  Although Applicant’s arguments have been previously addressed, Brentrup teaches thermoplastic fibers including polypropylene fibers are suitable, wherein polypropylene with an MFI (230°C, 2.16 kp) according to DIN 53735 greater than 20 g/10 min is expressly recited as “particularly preferred.”  Note that Brentrup recites the MFI according to DIN 53735 which is not ASTM D-1238-13 as claimed.  Therefore, although such a difference is not recited in the Rejection, it is unclear how Applicant is necessarily correlating the MFI of Brentrup being necessarily different from the claimed melt flow rate, even though Applicant’s arguments indicate that unless the MFI of the prior art includes the necessary indicators such as temperature and load using the same formula, such a melt flow rate would be meaningless to one of ordinary skill.  In other words, it is unclear how Applicant is reciting that unless the MFI is recited as claimed then it cannot be as claimed (i.e. with the corresponding temperature, pressure and formula), and yet Applicant is arguing that the MFI of Brentrup which differs in at least the formula is necessarily an MFI which is different than that claimed.
Additionally, regarding a comparison between pressure and melt flow rate, Applicant argues that the Hayes Declaration recites melt flow rate and viscosity of polymers being inversely related.  Brentrup does not establish any nexus between pressure and melt flow rate, such that any melt flow rate values are necessarily excluded.  However, Brentrup establishes that polypropylene is a suitable synthetic polymer fiber.  Thompson teaches a similar composite comprising thermoplastic fibers which are melted, wherein grafting a maleic anhydride as a coupling agent predictably improves the mechanical properties of the composite.  The polypropylene fibers of Thompson comprise a melt flow rate which substantially overlaps with the claimed range, as further illustrated by each of Hendewerk, Cheng, Itakura and Prospector, set forth above.  Applicant has not provided evidence to the contrary.
Applicant argues that, as made clear by Thompson, the thermoplastic binder fibers may be polyethylene fibers.  While Thompson clearly teaches that the binder fibers can be polyethylene fibers, Thompson also clearly teaches that the binder materials may be polypropylene modified polymers.  Note that polyethylene binder fibers are not relied on in the Rejection.
Applicant further argues regarding polyethylene, that Prospector sets forth various test conditions for polyethylene wherein none of the test conditions for polyethylene are at 230°C under a load of 2.16 kg.  However, it is unclear why Applicant is relying on a polymer which is not relied on in the Rejection, whereas Thompson also clearly teaches that the binder materials may be polypropylene modified polymers.  
Applicant argues that since Thompson never ties the melt flow rate to any particular thermoplastic binder fiber composition and the binder fiber compositions are tested at different temperatures and loads, it may not be concluded what particular load and temperature were associated with the numeric valves (sic) provided.  Examiner respectfully disagrees.  Thompson expressly teaches that the binder fibers may be polypropylene modified polymers including a polypropylene having maleic anhydride grafted thereon.  Although Applicant is arguing that the binder compositions are different so it may not be concluded what particular load and temperature were associated with the values, Thompson expressly teaches that the melt flow rate of the thermoplastic fibers can be about 18 g/10 min or less as determined in accordance with, for example, ASTM Standard D1238 (see Thompson at paragraph 0019).  As argued by Applicant, Prospector shows various conditions, temperature and loads for polymers, including polypropylene measured at a single temperature and load as shown below which is identical as claimed.

    PNG
    media_image1.png
    173
    668
    media_image1.png
    Greyscale

	Therefore, notwithstanding the combined teachings of the prior art, Applicant’s reference establishes that one of ordinary skill would reasonably understand the melt flow rate of the polymers of Thompson to overlap with the claimed values, including measuring at the same temperature and load.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786